         Case 3:18-md-02843-VC Document 360 Filed 12/23/19 Page 1 of 2




 Orin Snyder (pro hac vice)                        Joshua S. Lipshutz (SBN 242557)
   osnyder@gibsondunn.com                            jlipshutz@gibsondunn.com
 GIBSON, DUNN & CRUTCHER LLP                       GIBSON, DUNN & CRUTCHER LLP
 200 Park Avenue                                   1050 Connecticut Avenue, N.W.
 New York, NY 10166-0193                           Washington, DC 20036-5306
 Telephone: 212.351.4000                           Telephone: 202.955.8500
 Facsimile: 212.351.4035                           Facsimile: 202.467.0539

 Kristin A. Linsley (SBN 154148)
   klinsley@gibsondunn.com
 Brian M. Lutz (SBN 255976)
   blutz@gibsondunn.com
 GIBSON, DUNN & CRUTCHER LLP
 555 Mission Street, Suite 3000
 San Francisco, CA 94105-0921
 Telephone: 415.393.8200
 Facsimile: 415.393.8306

 Attorneys for Defendant Facebook, Inc.,


                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION



IN RE: FACEBOOK, INC. CONSUMER                         CASE NO. 3:18-MD-02843-VC
PRIVACY USER PROFILE LITIGATION,
                                                       [PROPOSED] ORDER DENYING
                                                       PLAINTIFFS’ MOTION TO COMPEL
This document relates to:                              DISCOVERY

ALL ACTIONS




       Having reviewed the parties’ joint discovery letter dated December 23, 2019, Plaintiffs’

request for an order compelling Facebook to produce documents by January 2, 2020 is denied.




                            [PROPOSED] ORDER – CASE NO. 3:18-MD-02843-VC
       Case 3:18-md-02843-VC Document 360 Filed 12/23/19 Page 2 of 2



     IT IS SO ORDERED.



DATE:___________________              _____________________________________

                                      United States District Judge Vince Chhabria




                                         2
                    [PROPOSED] ORDER – CASE NO. 3:18-MD-02843-VC
